Case 1:18-cv-07652-DLC Document 167 Filed 10/30/20 Page 1 of 2

UNITED SPATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

a nk ne a ee ree a ene nr ee nm nd ee ee xX
LEONIDES DUVERNY, : L8ev7652 (DLC)
Plaintiff, ORDER
ye
: USDC SDNY
HERCULES MEDICAL P.C., ACHILLES DOCUMENT
MEDICAL P.C., HYPERION MEDICAL P.c., °
and GEOFFREY RICHSTONE, individually, ELECTRONICALLY FILED
° DOC #:
Defendants. " DATE FILED: _!? 30} 202.3
ee eee ee EE EEE EE EE xX

DENISE COTE, District Judge:

For the reasons set forth on the record at the final
pretrial conference held on October 29, 2020, it is hereby

ORDERED that the plaintiff and the defendants collectively
shall each be allotted 6.5 hours of time at trial, measured by
the time counsel is on its feet before the jury. This time
shall include the party’s opening statements, direct examination
of witnesses, cross examination, redirect examination, and
recross examination.

IT IS FURTHER ORDERED that this allocation excludes time
for summation arguments.

IT IS FURTHER ORDERED that the parties shall cooperate in
the scheduling of witnesses to ensure that there are sufficient
witnesses present in the courthouse to fill each trial day. The
parties are advised that, if they fail to do so, they may be

deemed to have rested or have their allotted time at trial

 
Case 1:18-cv-07652-DLC Document 167 Filed 10/30/20 Page 2 of 2

docked.
SO ORDERED:

Dated: New York, New York
October 30, 2020

Urea Ab

DENISE COTE
United States District Judge

 

 

 
